   Case 1:19-cv-01641-MN Document 5 Filed 10/18/19 Page 1 of 1 PageID #: 25



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 EDWARD THOMAS KENNEDY,                          )
                                                 )
                       Plaintiff,                )
                                                 )
                v.                               )   C.A. No. 19-1641 (MN)
                                                 )
 LEONARD P. STARK, et al.,                       )
                                                 )
                       Defendants.               )

                                            ORDER

       At Wilmington this 18th day of October 2019,

       IT IS HEREBY ORDERED that:

       On September 12, 2019, the Court entered an Order that denied Plaintiff’s request to

proceed in forma pauperis and required Plaintiff to pay the filing fee in full within thirty days

from the date of the Order. (D.I. 4). Plaintiff was warned that failure to comply with the Order

would result in dismissal of the Complaint. (D.I. 4 ¶ 2). The time has lapsed and Plaintiff has not

complied with the Order to pay the filing fee.

       Accordingly, the Complaint is DISMISSED without prejudice, and the case is CLOSED.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
